18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 1 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 2 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 3 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 4 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 5 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 6 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 7 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 8 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 9 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 10 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 11 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 12 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 13 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 14 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 15 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 16 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 17 of 18
18-49504-mar   Doc 47   Filed 10/26/18   Entered 10/26/18 16:01:54   Page 18 of 18
